*247Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the. galvanometers and parts thereof are similar in all material respects to the gradiom-eters, gravitymeters, and vertical field balances the subject of Asiatic Petroleum Corp. v. United States (19 Oust. Ct. 3, C. D. 1058), American Askania Corp. v. United States (20 id. 302, Abstract 52267), and American Askania Corporations. United States (21 id. 26, C. D. 1121), respectively, the claim at 15 percent under-paragraph 372, as modified, was sustained. Photoclinometer motors and parts-, thereof stipulated to be the same as the merchandise the subject of Garrard Sales Corp. v. United States (35 C. C. P. A. 39, C. A. D. 369) were held dutiable at 15. percent under paragraph 353, as modified.